DETAILED ACTION

	This communication is in response to the application filed 11/13/2020. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2021/0216862) in view of Liu et al. (US 20210144442).
As per claims 1, 8, 15, Liu et al. ‘862 teaches
a method of query matching, executable by a processor, comprising: receiving two or more query inputs to a neural network; identifying a correlation factor between the two or more query input based on attention weights (para. 7-9, 88-91: provides a method for answering a natural language or text question by extracting relevant information from textual reference documents of a target object. The method uses an end-to-end neural networks to first encode the question and the reference documents by semantic meanings and then predict the answer from the reference documents; para. 110, 115: receive description of a task, encode the task description to task feature vectors, encode the task meta info and task encoding matrix into task embedding vectors or matrix; para. 141, 144-146: the multimedia data analysis application may further includes the database to store training questions and context related to the questions; para. 146: the training is performed using labeled questions and corresponding answers, together with related data contexts); 
identifying a correlation factor between the two or more query input based on attention weights; generating a feature vector based on the attention weights; determining a probability value corresponding to the two or more query inputs based on the generated feature vector (para. 7-9: perform a first neural network on the task description embeddings to obtain task feature vectors; para. 28: regulating a probability that the answer is generated from the context versus the task description/query features; para. 36, 72-73: alternative language and synonyms may be used…one or more of the associated items; para. 158: provide answers to tasks queried by the users para. 190-191: when the task feature vectors, the concatenated task vectors, the context feature vectors, and the concatenated context vectors are available, the multimedia data analysis application further performs dual co-attention fusion using those data the affinity matrix is normalized row-wise to produce the attention weights A.sup.Q across the document for each vector in the task description, and column-wise to produce the attention weights A.sup.D across the task description for each embedding vector in the context; para. 197-198: generate attentions for each word vector in task description, regulates the probability that answers are generated from external vocabulary versus context or question description, and the second one is called context-task description switch, which regulates the probability that answers are generated from context versus task description.
	Liu et al. ‘862 does teach attention weight in determining the relating feature/correlating factor between queries – See para. 133, 191. However, even if Liu et al. ‘862 does not explicitly mention the limitation correlation factor. 
	Liu et al. ‘442 teaches at para. 45: matching factors may include an identification of similar film characters across video shots. The system identifies two characters at 307, a correlation may be drawn between video shot 307 and video shot 308, an identification of similar dialogue or score music, or other factors that may be used to identify similarities between video shots; para. 75: the data provided by distribution infrastructure 1110 includes, for example, audio, video, text etc...; para. 58-61: the Co-Attention may be calculated as the maximal convolution activation between the query and the vectors; co-attention score, attention score may be used to weight the contribution of shots.  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al. ‘862 and Liu et al. ‘442 in order to effectively determine matching similarities between text or tasks.

As per claims 2, 9, 16, Liu et al. ‘862 teaches
determining a pairing between two of the two or more query inputs based on the determined probability value (para. 28, 53-54: regulating a probability that the answer is generated from external vocabulary versus the context or the task; para. 141-144: by selecting the word with highest probability in the vocabulary, the answer selection module produces predicted final answer sequence one word at a time).  

As per claims 4, 11, 18, Liu et al. ‘862 teaches
wherein the attention weights are generated based on a correlation between pairs of the two or more queries (para. 191: the affinity matrix is normalized row-wise to produce the attention weights AQ across the document for each vector in the task description, and column-wise to produce the attention weights AD across the task description for each embedding vector in the context; para. 123: receive context related to the task, encode the context to context feature vectors, encode the context meta info and the task encoding matrix into context embedding matrix or context embedding vectors, concatenate the context feature vectors and context embedding vectors to concatenated context vectors, and send the concatenated context vectors to the dual attention fusion module; para. 158: provide answers to tasks queried by the users).  

As per claims 5, 12, 19, Liu et al. ‘862 teaches
wherein the correlation is calculated based on co-attention weight matrices capturing a concentration or focus between the pairs of queries (fig. 3A, item 370: generating task and context representations by dual co-attention using the concatenated task vectors and the concatenated context vectors; para. 110: conducts different kinds of semantic analysis tasks/queries with one end-to-end neural network; para. 144, 190-191: when the task feature vectors, the concatenated task vectors, the context feature vectors, and the concatenated context vectors are available, the multimedia data analysis application further performs dual co-attention fusion using those data. The affinity matrix is normalized row-wise to produce the attention weights AQ across the document for each vector in the task description, and column-wise to produce the attention weights AD across the task description for each embedding vector in the context).  

As per claims 6-7,13-14, 20, Liu et al. ‘862 teaches
wherein the attention weights are calculated as average values (para. 55: averaging the distribution of the task word vectors, the distribution of the context word vectors, and the vocabulary distribution using the vocabulary pointer switch and the context-task switch as weights, so as to obtain the output distribution; para. 191, 199, 141: upon obtaining these two switches, use them as weights for averaging context pointer distribution, task description pointer distribution as well as vocabulary distribution to get the final answer distribution, para. 93).
Liu et al ‘862 does not explicitly teach based on the multiple weighting strategies, wherein the attention weights are calculated from among multiple weighting strategies.
	Liu et al. ‘442 teaches 
 based on the multiple weighting strategies, wherein the attention weights are calculated from among multiple weighting strategies (para. 61: various linear layers and potentially other algorithms may be used to map Xi and X and to a query vector oi and key matrix K, respectively, where d is the output channel number of the linear layers. The attention score may be used to weight the contribution of shots in S to augmenting sj. The matrix may be of substantially any size. For instance, if there are M shots in a movie trailer, and N shots in the corresponding movie, the matrix would be a MxN sized matrix indicating similarity metrics, with N similarity values. In the example matrix 507, lighter coloring indicates higher similarity and is thus weighted higher, while darker coloring indicates lower similarity between trailer and video shots and is thus weighted lower by the system; para. 103.  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al. ‘862 and Liu et al. ‘442 in order to effectively determine matching similarities between text queries or tasks. 

Claim(s) 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2021/0216862) in view of Liu et al. (US 20210144442) and further in view of Zhao et al. (US 20210064665)

As per claims 3, 10, 17, Liu et al. ‘862 teaches model in the computer executable code is trained using a token-level negative log-likelihood loss over all time-steps at para. 29, 109: model in the computer executable code is trained using a token-level negative log-likelihood loss over all time-steps. 
Liu et al. ‘862 and Liu et al. ‘442 do not teach wherein a pair of query inputs is selected based on a loss value corresponding to the probability value being minimized. 
Zhao teaches at para. 16: model in the computer executable code is trained using a token-level negative log-likelihood loss over all time-steps); para. 16: determining a loss function of the preliminary model based on the sample similarity scores corresponding to each search record, and determining the text similarity determination model by minimizing the loss function of the preliminary model; para. 105: take a specific word in the user query as an example, the context information may include correlation information among the word and one or more previous first segments along the sequence of the at least one first segment and/or correlation information among the word and one or more subsequent first segments along the sequence; para. 72-74, 113-117: determine the first attention weight of the specific first segment based on the correlations (or similarities) between the specific first segment and all the first segments; para. 142. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu et al. ‘862, Liu et al. ‘442 and Zhao in order to effectively determine matching similarities between text or tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lundin (US 20180196881) teaches at para. 56, 65: attention weight: correlation score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/28/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163